DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 2-4, 10-12, and 17-19 are canceled.
Claims 1, 5-9, 13-16 are pending, ALLOWED, and have been examined.
This action is in reply to the papers filed on 02/09/2022 (Arguments/Remarks) and 03/11/2022 (Supplemental Amendment).  
Information Disclosure Statement
The information disclosure statement(s) submitted: 03/03/2022 and 12/13/2019, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 12/13/2019 as modified by the amendment filed on 03/11/2022 (Supplemental Amendment).
Reasons For Allowance
Prior-Art Rejection withdrawn
Claims 1, 5-9, 13-16 are allowed. The closest prior art (See PTO-892, Notice of References Cited) does not teach the claimed: 8. (Currently Amended) A method of controlling a sale data processing device, comprising: storing, in a member storage memory, input member specification information; receiving, from a server, member-exclusive commodity information and normal commodity information stored in the memory at a predetermined time; determining, by a processor, whether or not an acquired sale target is a member-exclusive sale target to be 
The prior-art teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. The closest prior-art (Amundsen 2013/0006853, Dominguez et al. 2011/0191247, Jarrett 2018/0285786, Ueno et al. 2010/0306837, Gotanda 2016/0155203, Kitagawa 2017/0286662, Wagner et al. 2009/0037397) teach the features as disclosed in Non-final Rejection (11/09/2021), however, these cited references do not teach and the prior-art does not teach at least the following:
determining, by a processor, whether or not an acquired sale target is a member-exclusive sale target to be sold only to a member, the determination being based on whether a first flag or a second flag is included in 


Claim Rejections - 35 USC §101 - Withdrawn 
Per Applicant’s amendments (03/11/2022) and arguments (02/09/2022) and considering the new guidance in the 2019 PEG, the rejections are withdrawn. Specifically, in Applicant’s Remarks (dated 02/09/2022, pgs. 7-14), Applicant traverses the 35 USC §101 rejections arguing that the amended claims recite new limitations that are not abstract, amount to significantly more, are directed to a practical application, etc… In support of their arguments, Applicant cites to the following recent Fed. Cir. court cases (i.e., McRO, Bascom, buySAFE, Ultramercial, etc…).


Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seymour 2014/0337144 [0045] The present invention for automated HVI marketing and sales facilitation provides tiered user access comprising i) public, ii) services member and iii) transaction participant contexts; wherein certain information is made available to the public; wherein information and capabilities available only to services members include certain restricted information and the capability to access services provided through the present invention; wherein member services are provided on a subscription basis and controlled via private accounts for each registered member; and wherein information and capabilities available to transaction participants are not available to others.
Nakane 2015/0332369 [0150] In an example illustrated in FIG. 19, as the store policy information 84, a sales-strategy product 84A, and a product for members only 84B are illustrated. In this case, with respect to product clusters which correspond to the sales-strategy product 84A and the product for members only 84B, the content distribution system 21 calculates intensity in order for the intensity with other clusters to be raised. According to this, a product cluster, which corresponds to the store policy information 84, tends to be extracted.
(Chan et al. 2008/0195415 [0036] If the PPO-member physician declines to become a card member, then the PPO-member physician does not obtain access to the financial transaction instrument with the exclusive discount on the endorsed HIT product, and the member physician may choose to purchase the endorsed HIT product or a different HIT product without the discount in step 316.).
Ganjon et al. 2007/0179850 [0042] Customers having a transaction account linked to the service provider's rewards program may also be offered additional benefits that are unavailable to customers who are not members of the rewards program or who do not have a transaction account linked to the rewards program. For example, exclusive discount redemption rates may be available to customers having a transaction account linked to the service provider's rewards program. With an exclusive discount redemption rate, the customer may redeem points for a given good or service at a lower redemption rate than a rewards program member who does not have a transaction account linked with the rewards program.
(Brownlee 2007/0265913 [0005] The invention therefore provides a method of recruiting individuals from a target demographic to become members of a multi-level marketing system, wherein the multi-level marketing system includes sales of a line of products or services, and provides for individuals to register as members of the system, the method comprising: i) the multi-level marketing system obtaining exclusive rights to a product to which individuals in the target demographic are attracted; and ii) encouraging the individuals upon purchase of the exclusive product to register as members of the multi-level marketing system. According to one aspect of the invention the individuals are required to register with the multi-level marketing system in order to purchase the exclusive product. According to a preferred embodiment the target demographic is young mothers and the exclusive product is an ecologically-friendly diaper.)
(Kumar et al. 2005/0114753 [0015] The systems and techniques described here relate to displaying messages that need to be seen by multiple customer interaction center agents using a graphical user interface (GUI). For example, in a customer interaction center using a Web-based client application, an agent is able to asynchronously receive broadcast messages from a 


Examiner’s Response to Arguments
Per Applicants’ amendments/arguments, the rejections are withdrawn.
Examiner’s Response: Claim Rejections – 35 USC §101
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping 35 USC 101 rejection including Applicant’s amendments, arguments, lack of abstract idea, and practical integration.
Examiner’s Response: Claim Rejections – 35 USC § 103
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping prior-art rejection including Applicant’s amendments and arguments and unique combination of features and elements not taught by the prior-art without hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682





Claims 1, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over: Amundsen 2013/0006853; in view of Dominguez et al. 2011/0191247.
Claim 1. Amundsen 2013/0006853 teaches A sale data processing device comprising: a member storage memory configured to store input member specification information inputted to the memory (Amundsen 2013/0006853 [0010 - storing voluntarily uploaded personal information for each member in computer readable memory] The present invention discloses a computer program product comprising a computer readable medium having computer usable program code executable to perform operations for distributing expenses to a commonly-acquainted collective. The operations of the computer program product comprise: incorporating a plurality of members into a virtual collective by storing voluntarily uploaded personal information for each member in computer readable memory, the personal information comprising one or more of name, email address, phone number, and banking information; receiving a payment request uploaded into computer readable memory from one member of the collective for an expense via a network; and dividing the expense pro rata among the members of the collective.); and a control unit including a processor configured to determine (Amundsen 2013/0006853 [0018 – processor and computer] A system to perform operations for distributing expenses to a commonly-acquainted collective is also disclosed, the system comprising: a processor; a data storage means for storing data; an incorporator module configured to incorporate a plurality of members into a virtual collective by storing voluntarily uploaded personal information for each member in computer readable memory, the personal information comprising one or more of name, email address, phone number, and banking information; a receiver module configured to receive a payment request uploaded into computer readable memory from one member of the collective for an expense via a network; and a divider module configured to divide the expense pro rata among the members of the collective. [0035 – data processing devices, server, computer, etc…] The server 110 comprises a system or computer program running on one or more data processing devices (DPDs), such as a server, computer workstation, router, mainframe computer, or the like. In various embodiments, the DPD comprises one or more processors. The processor is a computing device well-known to those in the art and may include an application-specific integrated circuit ("ASIC").), based on sale target specification information, whether or not an acquired sale target is a member-exclusive sale target to be sold only to a member (Amundsen 2013/0006853 [0016 - discount offer comprising one or more of an offer to sell a consumer good exclusively to members, the offer comprising a price that is less than a price charged to non-members, the price exclusively available to members] In still further embodiments, the operations further comprise: receiving a discount offer via an upload from a member, the discount offer comprising one or more of an offer to sell a consumer good exclusively to members, the offer comprising a price that is less than a price charged to non-members, the price exclusively available to members; allowing members to purchase the consumer good for the price; and transferring money from a member buying the consumer good to a member responsible for the upload. [0054 - consumers 102 and merchants 104 may remit offers 112 to the server 110. These offers … are offered with exclusively to the members of the collective] Likewise, consumers 102 and merchants 104 may remit offers 112 to the server 110. These offers may comprise offers on new or used goods, which are offered with exclusively to the members of the collective, or to all incorporated consumers 102.); and execute, responsive to determining that the sale target is a member-exclusive sale target, a settlement process for the member-exclusive sale target only when the member information is stored in the member storage memory (Amundsen 2013/0006853 [0002 - system and computer program product for managing, collecting and distributing expenses incurred by socially networked members of a group from one another, and facilitating efficient commercial transactions between them] This invention relates to online banking, and more particularly relates to a method, system and computer program product for managing, collecting and distributing expenses incurred by socially networked members of a group from one another, and facilitating efficient commercial transactions between them, including transaction arising from classified ads and discount coupon offers. [0006 – payment transfers] Furthermore, those online business that archive searchable classified ads, and those that market time-limited discount offers, do not provide integrated means of effectuating payment for contracts made between consumers. Rather, these sites redirect consumers to third-party sites which handle the payment transfers, such as PayPal.RTM..).
Amundsen 2013/0006853 may not expressly disclose the “settlement processing” features, however, Dominguez et al. 2011/0191247 teaches these features (Dominguez et al. 2011/0191247 [0022 – purchaser is authenticated as an authorized user, and the authorization and settlement process above may be conducted] In order to reduce the likelihood of fraudulent transactions, frameworks such as 3-D Secure, also referred to as Verified by Visa (VbV), have been developed. In the 3-D secure protocol, prior to a merchant requesting authorization for a transaction, communication is established between the purchaser and the issuer of the purchaser's account. The issuer may request an authentication of the purchaser, for example by requesting a password. If the password is correct, the purchaser is authenticated as an authorized user, and the authorization and settlement process above may be conducted.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Amundsen 2013/0006853 to include the settlement processing features as taught by Dominguez et al. 2011/0191247. One of ordinary skill in the art would have been motivated to do so in order to manage membership transactions which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Claim 8. A method of controlling a sale data processing device, comprising: 
storing, in a member storage memory, input member specification information; 
determining, by a processor, whether or not an acquired sale target is a member-exclusive sale target to be sold only to a member; and 
executing, by the processor, a settlement process only when the sale target is a member-exclusive sale target and the member specification information is stored in the member storage memory.
Claim 8, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 

Claim 15. A non-transitory computer-readable medium configured to store instructions, which, when executed by a processor, cause the processor to carry out operations comprising: 
causing input member specification information to be stored in a member storage memory; 
determining, by the processor, whether or not an acquired sale target is a member-exclusive sale target to be sold only to a member; 
determining, responsive to determining the acquired sale target is not a member-exclusive sale target, a first price of the sale target and a member price of the sale target, 
wherein the member price is a discounted amount of the first price; and 
executing, by the processor, a settlement process using the member price of the sale target when the member specification information is stored in the member storage memory.
Claim 15, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 


Claims 2, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over: Amundsen 2013/0006853; in view of Dominguez et al. 2011/0191247; in further view of Jarrett 2018/0285786.
Claim 2. The device according to claim 1, wherein the processor is further configured to: Amundsen 2013/0006853 may not expressly disclose the following features, however, Jarrett 2018/0285786 teaches generate a first message indicating that the sale target is not available for sale when the sale target is a member-exclusive sale target and the member information is not stored in the member storage memory (Jarrett 2018/0285786 [Fig. 4B – message concerning account status; 0044 - Denying a suspended member (or a non-member) access to the membership network] FIG. 4A illustrates an example user interface on the member device 102-1 used by a member of the club network. The member device 102-1 displays an application icon 401. In response to a user selection of the application icon 401, the member device 102-1 transmits a request, to the server system 120, to access information related to the club network. The server system 120 determines whether the member meets access criteria. For example, the server system 120 may check whether a member is suspended by accessing the database 130 to retrieve membership information regarding the member. In accordance with a determination that the member is suspended, the server system 120 denies the member device 102-1 from accessing the club network and transmits the user interface shown in FIG. 4B to the member device 102-1. In accordance with a determination that the member is in good standing or an active membership, the server system 120 allows the member device 102-1 to access the club network and transmits the user interface shown in FIG. 4C to the member device 102-1. Denying a suspended member (or a non-member) access to the membership network as soon as the membership application is opened provides a number of technical and user interaction advantages, including at least: preventing denial of service attacks on the server system 120 from unauthorized users; providing immediate and visible notice to a suspended user of a problem with their membership status, thereby preventing frustration of a user who submits a request for access to a restricted resource that is subsequently denied; promoting efficient use of network and computing resources that would be wasted in processing futile requests for access to restricted resources; and promoting efficient user of club membership staff who would need to review and send messages to reject futile requests for access to restricted resources.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Amundsen 2013/0006853 to include the messaging features as taught by Jarrett 2018/0285786. One of ordinary skill in the art would have been motivated to do so in order to communicate account status to a user which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Claim 10. The method according to claim 8, further comprising: generating a first message indicating that the sale target is not available for sale when the sale target is a member-exclusive sale target and the member information is not stored in the member storage memory.
Claim 10, has similar limitations as of Claim(s) 2, therefore it is REJECTED under the same rationale as Claim(s) 2. 
Claim 17. The non-transitory computer-readable medium according to claim 15, wherein the processor is further configured to: generate a first message indicating that a price of the sale target is the first price when the member information is not stored in the member storage memory.
Claim 17, has similar limitations as of Claim(s) 2, therefore it is REJECTED under the same rationale as Claim(s) 2. 



Claims 3, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over: Amundsen 2013/0006853; in view of Dominguez et al. 2011/0191247; in further view of Jarrett 2018/0285786.
Claim 3. The device according to claim 2, wherein the processor is further configured to Amundsen 2013/0006853 may not expressly disclose the following features, however, Jarrett 2018/0285786 teaches generate a second message to prompt input of the member information before generation of the first message (Jarrett 2018/0285786 [Fig. 5 – flowchart; Fig. 4B – message concerning account status; 0044 - Denying a suspended member (or a non-member) access to the membership network] FIG. 4A illustrates an example user interface on the member device 102-1 used by a member of the club network. The member device 102-1 displays an application icon 401. In response to a user selection of the application icon 401, the member device 102-1 transmits a request, to the server system 120, to access information related to the club network. The server system 120 determines whether the member meets access criteria. For example, the server system 120 may check whether a member is suspended by accessing the database 130 to retrieve membership information regarding the member. In accordance with a determination that the member is suspended, the server system 120 denies the member device 102-1 from accessing the club network and transmits the user interface shown in FIG. 4B to the member device 102-1. In accordance with a determination that the member is in good standing or an active membership, the server system 120 allows the member device 102-1 to access the club network and transmits the user interface shown in FIG. 4C to the member device 102-1. Denying a suspended member (or a non-member) access to the membership network as soon as the membership application is opened provides a number of technical and user interaction advantages, including at least: preventing denial of service attacks on the server system 120 from unauthorized users; providing immediate and visible notice to a suspended user of a problem with their membership status, thereby preventing frustration of a user who submits a request for access to a restricted resource that is subsequently denied; promoting efficient use of network and computing resources that would be wasted in processing futile requests for access to restricted resources; and promoting efficient user of club membership staff who would need to review and send messages to reject futile requests for access to restricted resources. [0049 - messages] The generated request may be in the form of a request message 432 (e.g., an Email message) which is shown on a preview interface displayed on the member device 102-1 as shown in FIG. 41. The request message 432 may be automatically populated with, for example, the intended recipient information (e.g., club contact), the information inputted by the user in fields 424, 426, and 428, and the user's contact information. After reviewing the user message 432, the user may select send object 434 which causes the member device 102-1 to transmit the message to server system 120. Server system 120 in turn sends a message to a club contact (e.g., club concierge) which includes the request message 432 as well as a request for the club contact (also referred to herein as “club administrator”) to respond to the request message 432. Providing a common interface to enable authorized members to generate requests (and corresponding request messages 432) to access any particular resource/amenity of many different restricted resources at any particular membership organization of a number of unrelated membership organizations promotes efficient use of such restricted resources by members, promotes efficient use of network and computing resources, and promotes efficient use of member club staff resources due to all necessary request information being contained in a single request message and presented in a common format for all participating membership organizations (which in turn promotes automated handling of at least some requests by request processing software that can be used by any of the member organizations and implemented at either or both the server system 120 or administrator devices 102-2).).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Amundsen 2013/0006853 to include the messaging features as taught by Jarrett 2018/0285786. One of ordinary skill in the art would have been motivated to do so in order to communicate account status to a user which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Claim 11. The method according to claim 10, further comprising generating a second message to prompt input of the member information before generation of the first message.
Claim 11, has similar limitations as of Claim(s) 3, therefore it is REJECTED under the same rationale as Claim(s) 3. 
Claim 18. The non-transitory computer-readable medium according to claim 17, further comprising generating a second message to prompt input of the member information before generation of the first message.
Claim 18, has similar limitations as of Claim(s) 3, therefore it is REJECTED under the same rationale as Claim(s) 3. 

Claims 4, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over: Amundsen 2013/0006853; in view of Dominguez et al. 2011/0191247; in further view of Jarrett 2018/0285786.
Claim 4. The device according to claim 3, Amundsen 2013/0006853 may not expressly disclose the following features, however, Jarrett 2018/0285786 teaches wherein the first message and the second message are displayed on at least one display screen visible to at least one of a store clerk or a customer (Jarrett 2018/0285786 [Fig. 5 – flowchart; Fig. 4B – message concerning account status; 0044 - Denying a suspended member (or a non-member) access to the membership network] FIG. 4A illustrates an example user interface on the member device 102-1 used by a member of the club network. The member device 102-1 displays an application icon 401. In response to a user selection of the application icon 401, the member device 102-1 transmits a request, to the server system 120, to access information related to the club network. The server system 120 determines whether the member meets access criteria. For example, the server system 120 may check whether a member is suspended by accessing the database 130 to retrieve membership information regarding the member. In accordance with a determination that the member is suspended, the server system 120 denies the member device 102-1 from accessing the club network and transmits the user interface shown in FIG. 4B to the member device 102-1. In accordance with a determination that the member is in good standing or an active membership, the server system 120 allows the member device 102-1 to access the club network and transmits the user interface shown in FIG. 4C to the member device 102-1. Denying a suspended member (or a non-member) access to the membership network as soon as the membership application is opened provides a number of technical and user interaction advantages, including at least: preventing denial of service attacks on the server system 120 from unauthorized users; providing immediate and visible notice to a suspended user of a problem with their membership status, thereby preventing frustration of a user who submits a request for access to a restricted resource that is subsequently denied; promoting efficient use of network and computing resources that would be wasted in processing futile requests for access to restricted resources; and promoting efficient user of club membership staff who would need to review and send messages to reject futile requests for access to restricted resources. [0049 - messages] The generated request may be in the form of a request message 432 (e.g., an Email message) which is shown on a preview interface displayed on the member device 102-1 as shown in FIG. 41. The request message 432 may be automatically populated with, for example, the intended recipient information (e.g., club contact), the information inputted by the user in fields 424, 426, and 428, and the user's contact information. After reviewing the user message 432, the user may select send object 434 which causes the member device 102-1 to transmit the message to server system 120. Server system 120 in turn sends a message to a club contact (e.g., club concierge) which includes the request message 432 as well as a request for the club contact (also referred to herein as “club administrator”) to respond to the request message 432. Providing a common interface to enable authorized members to generate requests (and corresponding request messages 432) to access any particular resource/amenity of many different restricted resources at any particular membership organization of a number of unrelated membership organizations promotes efficient use of such restricted resources by members, promotes efficient use of network and computing resources, and promotes efficient use of member club staff resources due to all necessary request information being contained in a single request message and presented in a common format for all participating membership organizations (which in turn promotes automated handling of at least some requests by request processing software that can be used by any of the member organizations and implemented at either or both the server system 120 or administrator devices 102-2).).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Amundsen 2013/0006853 to include the messaging features as taught by Jarrett 2018/0285786. One of ordinary skill in the art would have been motivated to do so in order to communicate account status to a user which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Claim 12. The method according to claim 11, further comprising displaying the first message and the second message on at least one display visible to at least one of a store clerk or a customer.
Claim 12, has similar limitations as of Claim(s) 4, therefore it is REJECTED under the same rationale as Claim(s) 4. 
Claim 19. The non-transitory computer-readable medium according to claim 18, further comprising displaying the first message and the second message on at least one display visible to at least one of a store clerk or a customer. 
Claim 19, has similar limitations as of Claim(s) 4, therefore it is REJECTED under the same rationale as Claim(s) 4. 

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over: Amundsen 2013/0006853; in view of Dominguez et al. 2011/0191247; in further view of Ueno et al. 2010/0306837.
Claim 5. The device according to claim 1, wherein, Amundsen 2013/0006853 may not expressly disclose the following features, however, Ueno et al. 2010/0306837 teaches the processor is configured to generate, responsive to determining that the sale target is a sale target related to a service to be provided to a member, an instruction for starting work of the service after the settlement process related to the sale target is completed (Ueno et al. 2010/0306837 [0250 - service providing is started, after the user registration and fee settlement is completed] For example, in the case that conditions of service providers to be selectable, and service plan conditions, electronic money service information, and user information, are written to the IC card 170, user registration and fee settlement are completed simply by users holding the IC card 170 up to the reader/writer 104. Furthermore, an arrangement may be made wherein the user authentication is executed automatically, and service providing is started, after the user registration and fee settlement is completed. In addition, in the case of temporarily cutting off the network and starting the network system again, all users have to do is to hold the IC card 170 up to the reader/writer 104. Accordingly, in the case of transferring the service light and using service with other user terminal 100, all users have to do is to hold the IC card 170 up to the reader/writer 104. At this time, new user registration and settlement processing do not occur, as long as within the expiration date of the service right.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Amundsen 2013/0006853 to include the starting work of the service after the settlement process features as taught by Ueno et al. 2010/0306837. One of ordinary skill in the art would have been motivated to do so in order to verify settlement of a transaction before providing a service which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Claim 13. The method according to claim 8, further comprising, responsive to determining that the sale target is a sale target related to a service to be provided to a member, generating an instruction for starting the service after the settlement process related to the sale target is completed.
Claim 13, has similar limitations as of Claim(s) 5, therefore it is REJECTED under the same rationale as Claim(s) 5. 


Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over: Amundsen 2013/0006853; in view of Dominguez et al. 2011/0191247; in further view of Gotanda 2016/0155203.
Claim 6. The device according to claim 1, further comprising Amundsen 2013/0006853 may not expressly disclose the following features, however, Gotanda 2016/0155203 teaches a closing indicator, wherein, upon operation of the closing indicator, the processor executes sale target determination and settlement processing to complete a transaction (Gotanda 2016/0155203 [0060 - a closing key 121 for the execution of the settlement processing of one transaction and the completion of the transaction] The operation section 12 includes various operating keys for the user to execute an input operation. In addition to numeric keys for the input of numerals and a cursor key and a selection determination key for selecting a specific item, the operating keys further include a closing key 121 for the execution of the settlement processing of one transaction and the completion of the transaction.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Amundsen 2013/0006853 to include the closing indicator features as taught by Gotanda 2016/0155203. One of ordinary skill in the art would have been motivated to do so in order to verify settlement of a transaction before providing a service which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Claim 14. The method according to claim. 8, further comprising upon operation of a closing key, executing sale target determination and settlement processing to complete a transaction.
Claim 14, has similar limitations as of Claim(s) 6, therefore it is REJECTED under the same rationale as Claim(s) 6. 



Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over: Amundsen 2013/0006853; in view of Dominguez et al. 2011/0191247; in further view of Kitagawa 2017/0286662.
Claim 7. The device according to claim 1, Amundsen 2013/0006853 may not expressly disclose the following features, however, Kitagawa 2017/0286662 teaches wherein the member specification information is associated with a member code stored on a member card (Kitagawa 2017/0286662 [0314 - member identification code used to identify the user] The information display device 7 of the present embodiment comprises the reading card device 71 which may read the member card 2 owned by the user and having the member identification code used to identify the user, the accessing device 72 which may access the member management server 13 storing the plurality of information associated with the user therein, the display 73 which may display the plurality of information associated with the user, and the controller 70. In the member management server 13, the plurality of information associated with the user is respectively distinguished to be the information requiring to be authenticated and the information not requiring to be authenticated respectively and then stored, and the controller 70 acquires the information not requiring to be authenticated from the member management server 13 according to the member identification code after the reading card device 71 reads the member card 2, and directly displays the information not requiring to be authenticated acquired on the display 73 without being authenticated by the user.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Amundsen 2013/0006853 to include the member specification information features as taught by Kitagawa 2017/0286662. One of ordinary skill in the art would have been motivated to do so in order to identify members and manage membership transactions which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Claim 16. The non-transitory computer-readable medium according to claim 15, wherein the member information is associated with a member code stored on a member card.
Claim 16, has similar limitations as of Claim(s) 7, therefore it is REJECTED under the same rationale as Claim(s) 7. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over: Amundsen 2013/0006853; in view of Dominguez et al. 2011/0191247; in further view of Wagner et al. 2009/0037397.
Claim 9. The method according to claim 8, Amundsen 2013/0006853 may not expressly disclose the following features, however, Wagner et al. 2009/0037397 teaches wherein the processor is coupled to a server in a store via a data bus (Wagner et al. 2009/0037397 [0026 - the business process server 104 preferably includes one or more processors 304 electrically coupled by an address/data bus 306 to a memory device 308 and a network interface circuit] A more detailed block diagram of a business process server 104 is illustrated in FIG. 3. Like the business process designer terminal 102, the main unit 302 in the business process server 104 preferably includes one or more processors 304 electrically coupled by an address/data bus 306 to a memory device 308 and a network interface circuit 310. The network interface circuit 310 may be implemented using any suitable data transceiver, such as an Ethernet transceiver. The processor 304 may be any type of suitable processor, and the memory device 308 preferably includes volatile memory and non-volatile memory. Preferably, the memory device 308 stores a software program that implements all or part of the method described below.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Amundsen 2013/0006853 to include the networking features as taught by Wagner et al. 2009/0037397. One of ordinary skill in the art would have been motivated to do so in order to utilize common communication and networking features which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).